NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          DEC 2 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. BANK, N.A., as Trustee for Structured No. 18-17383
Asset Securities Corporation Mortgage Pass-
Through Certificates, Series 2006-BC1,      D.C. No.
                                            2:17-cv-01220-JCM-VCF
      Plaintiff-counter-
      defendant-Appellant,
                                            MEMORANDUM*             P




 v.

SEASONS AT ALIANTE COMMUNITY
ASSOCIATION; TERRA WEST
COLLECTIONS GROUP, LLC, DBA
Assessment Management Services,

                Defendants-Appellees,

SFR INVESTMENTS POOL 1, LLC,

      Defendant-counter-claimant-
      Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted November 30, 2020**
                             San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: M. SMITH and HURWITZ, Circuit Judges, and ROYAL,*** District Judge.


      This action seeks to quiet title to a residential property. The district court held

that a nonjudicial foreclosure sale to SFR Investments Pool 1, LLC (“SFR”), by

Seasons at Aliante Community Associations (the “HOA”) pursuant to Nevada

Revised Statutes Sections 116.3116 et seq. (“Chapter 116”) extinguished U.S.

Bank’s deed of trust. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1.     U.S. Bank’s argument that a nonjudicial foreclosure under Chapter 116

violates the Takings Clause is foreclosed by our decision in Wells Fargo Bank,

National Ass’n v. Mahogany Meadows Avenue Trust, No. 18-17320, – F.3d – , 2020

WL 6498000, at *6 (9th Cir. Nov. 5, 2020).

      2.     U.S. Bank’s due process claims fail because the bank received timely

notice of the foreclosure sale that satisfied all statutory requirements. U.S. Bank’s

argument that the notice provisions of Chapter 116 are constitutionally deficient is

foreclosed by Bank of America, National Ass’n v. Arlington West Twilight

Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019); see also Mahogany

Meadows, 2020 WL 6498000, at *6.




      ***
            The Honorable C. Ashley Royal, United States District Judge for the
Middle District of Georgia, sitting by designation.

                                           2
      3.     U.S. Bank’s claim that the HOA foreclosure sale was commercially

unreasonable is also unavailing. Although the sale price was 8.4 percent of the fair

market value estimated by U.S. Bank’s appraiser, “mere inadequacy of price is not

in itself sufficient to set aside the foreclosure sale.” Nationstar Mortg., LLC v.

Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d 641, 648 (Nev. 2017).

Rather, “there must also be a showing of fraud, unfairness, or oppression.” Shadow

Wood HOA v. N.Y. Cmty. Bancorp., 366 P.3d 1105, 1112 (Nev. 2016). U.S. Bank

has not met this standard because it has not identified “any irregularity in the

foreclosure proceedings affect[ing] the sale price.” SFR Invs. Pool 1, LLC v. U.S.

Bank, N.A., 449 P.3d 461, 466 (Nev. 2019).

      4.     SFR is a bona fide purchaser. “A subsequent purchaser is bona fide . . .

if it takes the property for a valuable consideration and without notice of the prior

equity, and without notice of facts which upon diligent inquiry would be indicated

and from which notice would be imputed to him, if he failed to make such inquiry.”

Shadow Wood, 366 P.3d at 1115 (cleaned up). There is no evidence that SFR “had

any notice of the pre-sale dispute between” U.S. Bank and the HOA, id. at 1116, and

the mere fact that SFR “purchased the property for an amount lower than the

property’s actual worth . . . did not in itself put [SFR] on notice that anything was

amiss with the sale,” id. at 1115 (cleaned up).

      AFFIRMED.


                                          3